                                  Case 4:20-cv-02698-YGR Document 20 Filed 07/17/20 Page 1 of 2



                       1     Andrew M. Spurchise, Bar No. 245998
                             LITTLER MENDELSON, P.C.
                       2     900 Third Avenue
                             New York, New York 10022.3298
                       3
                             Telephone: 212.583.9600
                       4     Facsimile: 212.832.2719

                       5     Alice H. Wang, Bar No. 289631
                             LITTLER MENDELSON, P.C.
                       6     333 Bush Street, 34th Floor
                             San Francisco, California 94104
                       7     Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                       8
                             Attorneys for Defendants
                       9     UBER TECHNOLOGIES, INC.; RASIER, LLC;
                             and RASIER-CA, LLC
                    10

                    11                                      UNITED STATES DISTRICT COURT

                    12                                     NORTHERN DISTRICT OF CALIFORNIA

                    13                                             OAKLAND DIVISION

                    14

                    15       LUCIA GRECO,                                Case No. 4:20-cv-02698-YGR

                    16                        Plaintiff,                 DEFENDANTS UBER TECHNOLOGIES,
                                                                         INC., RASIER, LLC AND RASIER-CA,
                    17              v.                                   LLC’S AMENDED NOTICE OF HEARING
                                                                         ON MOTION AND MOTION TO COMPEL
                    18       UBER TECHNOLOGIES, INC.; RASIER,            ARBITRATION
                             LLC; and RASIER-CA, LLC,
                    19                                                   Date:            September 1, 2020
                                              Defendants.                Time:            2:00 p.m.
                    20                                                   Judge:           Hon. Yvonne Gonzalez Rogers
                                                                         Location:        1301 Clay Street, Ctrm. 1,
                    21                                                                    4th Floor.

                    22                                                   Complaint Filed: April 19, 2020

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street
          34th Floor
                                                                         1.                    (Case No. 4:20-cv-02698-YGR)
   San Francisco, CA 94104
        415.433.1940
                                    AMENDED NOTICE OF HEARING ON MOTION AND MOTION TO COMPEL ARBITRATION
                                    Case 4:20-cv-02698-YGR Document 20 Filed 07/17/20 Page 2 of 2



                       1     TO PLAINTIFF LUCIA GRECO NAD HER ATTORNEYS OF RECORD:

                       2              PLEASE TAKE NOTICE that Defendants UBER TECHNOLOGIES, INC., RASIER, LLC and

                       3     RASIER-CA, LLC’s (“Defendants”) motion for an Order compelling the arbitration of Plaintiff Lucia

                       4     Greco’s (“Plaintiff”) claims and staying all proceedings until completion of binding arbitration originally

                       5     noticed for Tuesday, August 11, 2020 at 2:00 p.m., is hereby being re-noticed pursuant to Local Rule 7-

                       6     2(a) for Tuesday, September 1, 2020 at 2:00 p.m. or soon thereafter as the matter may be heard in the

                       7     above-captioned Court, located at 1301 Clay Street, Oakland, California, 94612.

                       8              This Motion is made pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. on the grounds

                       9     that the Parties unequivocally entered into a binding and enforceable Arbitration Agreement applicable to

                    10       this dispute that Plaintiff refuses to honor. Accordingly, Defendants respectfully request that the Court

                    11       hold Plaintiff to her agreement to arbitrate her individual claims.

                    12                This Motion is based on this Notice, the Memorandum of Points and Authorities, the Request for

                    13       Judicial Notice and exhibits thereto, the declarations of Rosemary Barajas and Morgan T. Jackson and

                    14       exhibits thereto, filed herewith, the pleadings and files of the Court herein, and on such further argument

                    15       and evidence as may be presented at the time of the hearing of this matter.

                    16       Dated:            July 17, 2020
                    17
                                                                                   /s/ Andrew. M. Spurchise
                    18                                                             ANDREW M. SPURCHISE
                                                                                   LITTLER MENDELSON, P.C.
                    19                                                             Attorney for Defendants
                                                                                   UBER TECHNOLOGIES, INC., RASIER,
                    20                                                             LLC and RASIER-CA, LLC
                    21

                    22       4829-3685-5235.1 073208.1995


                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street
          34th Floor
                                                                                 2.                        (Case No. 4:20-cv-02698-YGR)
   San Francisco, CA 94104
        415.433.1940
                                      AMENDED NOTICE OF HEARING ON MOTION AND MOTION TO COMPEL ARBITRATION
